DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.

Regarding claims 2 and 13-17, applicant argues that claims 2 and 13-17 have been amended to overcome the rejection under 35 U.S.C. 112(a) first paragraph for failing to comply with the written description requirement; remarks page 8.
However, the examiner respectfully disagrees with the applicant. In fact, the examiner notes that the applicant has failed to address any of the features rejected under 35 U.S.C. 112(a) first paragraph for failing to comply with the written description requirement. 

It is noted that the rejected features have not been deleted from the claim language; additionally, the application has failed to provide reasonably rebuttal arguments providing support in the originally filed disclosure of the current application. Therefore, the rejection under 35 U.S.C. 112(a) first paragraph for failing to comply with the written description requirement for claims 2 and 13-17 is maintained.

claim 13, applicant argues that Marcus fails to teach the features direct to “assemble the selected media clips by a template or equivalent organizing logic governing ordering and assembly or each user’s playlist in order to approximate human decisions”; remarks pages 8-9.
However, the examiner respectfully disagrees with the applicant. In this case Marcus clearly discloses utilizing various templates 505 to assemble customized video clips programming to distribute to the user; Col. 9 lines 9-21, col. 13 lines 45-51, col. 14-13-29 figures 5 and 6. Wherein temporal organizational templates 315/505 may be based on target audiences demographics utilizing to create the content clip playlist; col. 3 line 66 – col. 4 line 7, col. 8 lines 16-43; figures 3 and 5. Therefore, Marcus clearly discloses “assemble the selected media clips by a template or equivalent organizing logic governing ordering and assembly or each user’s playlist in order to approximate human decisions”, as claimed.


Allowable Subject Matter
Claim 2 would be allowable, provided that the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is overcome.

Regarding claims 3, 4 and 10-12, they depend from allowable claims 3, 4 and 10-12. Therefore, claims 6-8 are also held allowable.

Claim 5 would be allowable, provided that the rejection under nonstatutory double patenting is overcome.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,875,185 in view of Mackintosh et al. (Patent No 6,317,784). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 8,875,185 already captures all the elements being claimed on claims 5 and 13 of the instant application, except for playing, in the second viewing area of the information display, the primary video clip; wherein the second display area includes at least one viewing area displaying, in a first-in, first-out order, the one or more visual elements signifying media programs historically played in the main viewing area.
Nevertheless, in a similar field of endeavor Mackintosh discloses playing, in the second viewing area of the information display, the primary video clip (Figure 7; current content playing in big window);
wherein the second display area includes at least one viewing area displaying, in a first-in, first-out order, the one or more visual elements signifying media programs historically played in the main viewing area (Col. 15 line 56 – col. 16 line 23 figures 7 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1-20 of U.S. Patent No. 8,875,185 by specifically providing the elements mentioned above, as taught by Mackintosh, for the predictable result of allowing the users to easily and effectively select clips of content from a screen which presents current and previous clips simultaneously, without the need to force the user to navigate through multiple interface screens, making the interface of the instant combination more user friendly.


Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,317,597 in view of Begeja et al. (Pub No US 2004/0025180). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,317,597 already captures all the elements being claimed on claims 5 and 13 of the instant application, except for playing, in the second viewing area of the information display, the primary video clip; wherein the second display area includes at least one viewing area displaying, in a first-in, first-out order, the one or more visual elements signifying media programs historically played in the main viewing area.
Nevertheless, in a similar field of endeavor Mackintosh discloses playing, in the second viewing area of the information display, the primary video clip (Figure 7; current content playing in big window);

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1-20 of U.S. Patent No. 9,317,597 by specifically providing the elements mentioned above, as taught by Mackintosh, for the predictable result of allowing the users to easily and effectively select clips of content from a screen which presents current and previous clips simultaneously, without the need to force the user to navigate through multiple interface screens, making the interface of the instant combination more user friendly.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 2, the applicant currently claims “searching… in near-real time”; line 9. The original disclosure is silent to explicitly or implicitly disclose searching “in near-real time”. The order to advance prosecution, the examiner suggests deleting “in real-time” form the claim language.

Regarding claim 2, the applicant currently claims “searching… a viewing history database for user’s profile…. after receiving the user’s request”; lines 9-10. The original disclosure is silent to explicitly or implicitly disclose the sequence of events in the order that was claimed. While paragraph [0017] and figure 1 teach collecting user information regarding demographic and prior history of interaction with the system; there is nothing in the specification that points to searching the collected user profile information “after receiving the user’s request”. The examiner suggests deleting the claimed “after receiving the user’s request” feature.

Regarding claim 2, the applicant currently claims “wherein revenue generated from each monetizing media clip is shown as a credit in the user’s profile”, lines 14-15. 

	The examiner notes that dependent claims 3, 4 and 10-12 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; since dependent claims 3, 4 and 10-12 also incorporate all the rejected new matter elements as rejected for independent claim 2.


Regarding claim 13, the applicant claims “a collection of user tags or headers defining information about each user”. The examiner notes that the disclosure of the instant application as originally filed fails to explicitly or implicitly disclose the rejected claimed feature.

Regarding claim 13, the applicant claims “compare each user's profile data with the stored collection of user tags or headers for each candidate media clip”. The examiner notes that the disclosure of the instant application as originally filed fails to explicitly or implicitly disclose the rejected claimed feature.

Regarding claim 13, the applicant claims “media clips with tag values appropriate for each user’s profile”. As noted before, the disclosure as originally filed fails to explicitly or implicitly disclose “tag values” related to a user’s profile.

claim 13, the applicant claims “a template or equivalent organizing logic governing ordering and assembly or each user’s playlist in order to approximate human decisions”. Nothing in the specification as originally filed provides support for the claimed feature.

Regarding claim 13, the applicant claims that “each user's click or equivalent gesture serves to initiate concatenation deemed appropriate by a template or equivalent assembly rules for delivery to each user”. The examiner notes that the disclosure of the instant application as originally filed fails to explicitly or implicitly disclose the claimed user’s clicking mechanism.

Regarding claims 13-16, the applicant currently claims “a user’s click” and “media clips which are clickable”. The examiner notes that the disclosure of the instant application as originally filed fails to explicitly or implicitly disclose the claimed user’s clicking mechanism.

Regarding claim 15, the applicant claims that “as each user clicks on a successively-delivered media clip, the processor returns to the user progressively long-form media clips of the successively-delivered media clip, or an assembly of a plurality of concatenated media clips associated with the successively-delivered media clip”. The examiner notes that the disclosure of the instant application as originally filed fails to explicitly or implicitly disclose the rejected claimed feature.

claim 16, the applicant claims that after selecting a clip receiving payment for “for a subsequent delivery of each successively-delivered media clip or an assembly of a plurality of concatenated media clips associated with each successively-delivered media clip”. However, the examiner notes that while the specification discloses that the clips may be advertisements or pay to view clips, there is nothing that supports receiving payment for “each successively-delivered media clip or an assembly of a plurality of concatenated media clips associated with each successively-delivered media clip” as claimed. At best, the disclosure as originally filed teaches that the user pays to view certain clips; paragraph [0025].

Regarding claim 17, the applicant that the media clips are “tagged” as having remunerative values. However, the examiner notes that while the specification discloses that the clips may be advertisements or pay to view clips, there is nothing that supports that these clips are “tagged” as claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 – 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (Patent No US 6,032,156) in view of Mackintosh et al. (Patent No US 6,317,784) further in view of Kaiser et al. (Pub No US 2002/0019858). Hereinafter, referenced as Marcus, Mackintosh and Kaiser, respectively.

Regarding claim 13, Marcus discloses a system of providing media distribution, comprising: 
a non-transitory storage medium configured to store (Figure 1): 
a collection of user tags or headers with defining information about each user (Col. 3 lines 1-30 figures 1 and 2; content tags 120 including viewer profiles 130); 
and a plurality of candidate media clips (Figure 1; clips 80); 
a processor configured to: compare each user's profile data with the stored collection of user tags or headers for each candidate media clip (Col. 10 lines 9-21, col. 14 lines 8-17; using viewer database information to create a customized programming); 
select a plurality of media clips with tag values appropriate for each user's profile data (Col. 9 lines 23-45 figure 6; read clip identification information, e.g. tag values, 605 and pull clips from library 610); 
assemble the selected media clips (Col. 9 lines 23-45 figure 6; assemble clips into customized programming 615) by a template (e.g. template layer 315/505) or equivalent organizing logic governing ordering and assembly or each user’s playlist in order to approximate human decisions (Col. 3 line 66 – col. 4 line 7, col. 8 lines 16-43; figures 3 and 5; temporal organizational templates 315/505 based on target audiences);

However, it is noted that Marcus is silent to explicitly disclose move a thumbnail of each media clip from a primary screen area to a secondary screen area after each media clip plays, wherein the primary screen area and the secondary screen area are clickable.
Nevertheless, in a similar field of endeavor Mackintosh discloses move a thumbnail of each media clip from a primary screen area (Col. 12 lines 55-63, col. 13 lines 4-15, figures 7 and 12; window 302/526 displays content currently being played. Wherein while the content being displayed refers to radio content, the disclosure may be also implemented with television video broadcasts, col. 5 lines 12-15, col. 6 lines 25-30 and col. 19 lines 5-7) to a secondary screen area after each media clip plays (Col. 15 line 56 – col. 16 line 23 figures 7 and 12; most recent sub-window 525a in sliding history window 306/525, e.g. Fleetwood Mac, which display five most recently displayed segments in chronological order),  
wherein the primary screen area (e.g. buy now clickable button 326) and the secondary screen area are clickable (Col. 16 lines 9-23 figures 7 and 12; the user may simply click on one of the windows in the history bar to bring up the information for that selection).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus by specifically providing the elements mentioned above, as taught by Mackintosh, for the predictable result of allowing the 
However, it is noted that Marcus and Mackintosh are silent to explicitly disclose each user's click or equivalent gesture serves to initiate concatenation deemed appropriate by a template or equivalent assembly rules for delivery to each user.
Nevertheless, in a similar field of endeavor Kaiser discloses disclose each user's click or equivalent gesture serves to initiate concatenation deemed appropriate by a template or equivalent assembly rules for delivery to each user (Paragraphs [0053] [0052] [0056] figures 7 and 8; user selects the “get more” button associated with a current song or a previous song from the historical record of played songs 815, in order to build a new playlist of clips 745 with the same characteristics as the selected song).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus and Mackintosh by specifically providing the elements mentioned above, as taught by Kaiser, for the predictable result of allowing the user to further redefine their generated playlists with the highest affinity possible to their preferences (Kaiser – paragraph [0015]).

Regarding claim 14, Marcus, Mackintosh and Kaiser disclose the system of claim 13; however, it is noted that Marcus is silent to explicitly disclose that at least one of the primary screen area and the secondary screen area displays short-form media clips which are clickable by each user, wherein the user's click or equivalent gesture 
Nevertheless, in a similar field of endeavor Mackintosh discloses that at least one of the primary screen area and the secondary screen area displays short-form media clips which are clickable by each user (Col. 16 lines 9-23 figures 7 and 12; the user may simply click on one of the windows in the history bar to bring up the information for that selection), 
wherein the user's click or equivalent gesture initiates delivery to each user of: a longer form media clip or series of clips derived from, or related to each user’s, or an assembly of a plurality of concatenated media clips associated with the clicked short- form media clip (Col. 20 lines 43-67 figure 9; store program data 446 and an image associated with the program data 448, which is retrieved with the user selects it from the history track 450. Wherein the program data may include videos and audios of the selected image; col. 5 lines 2-6, col.10 lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus by specifically providing the elements mentioned above, as taught by Mackintosh, for the predictable result of allowing the users to easily and effectively select clips of content from a screen which presents current and previous clips simultaneously, without the need to force the user to navigate through multiple interface screens, making the interface of the instant combination more user friendly.

claim 15, Marcus, Mackintosh and Kaiser disclose the system of claim 14; however, it is noted that Marcus is silent to explicitly disclose that as each user clicks on a successively-delivered media clip, the processor returns to the user progressively long-form media clips of the successively-delivered media clip, or an assembly of a plurality of concatenated media clips associated with the successively-delivered media clip.
Nevertheless, in a similar field of endeavor Mackintosh discloses that as each user clicks on a successively-delivered media clip, the processor returns to the user progressively long-form media clips of the successively-delivered media clip, or an assembly of a plurality of concatenated media clips associated with the successively-delivered media clip (Col. 16 lines 9-23 figures 7 and 12; the user may simply click on one of the windows in the history bar to bring up the information for that selection).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus by specifically providing the elements mentioned above, as taught by Mackintosh, for the predictable result of allowing the users to easily and effectively select clips of content from a screen which presents current and previous clips simultaneously, without the need to force the user to navigate through multiple interface screens, making the interface of the instant combination more user friendly.



Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus, Mackintosh and Kaiser further in view of Fiedler (Pub No US 2003/0040917). Hereinafter, referenced as Fiedler. 

Regarding claim 16, Marcus, Mackintosh and Kaiser disclose the system of claim 13; moreover, Mackintosh discloses that after each user clicks on at least one of the primary screen area and the secondary screen area (Col. 15 line 56 – col. 16 line 23 figures 7 and 12; most recent sub-window 525a in sliding history window 306/525, e.g. McDonalds advertisement, which display five most recently displayed segments in chronological order), 
the processor receives a subsequent delivery of each successively-delivered media clip (e.g. McDonalds advertisement) or an assembly of a plurality of concatenated media clips associated with each successively-delivered media clip (Col. 16 lines 9-23 figures 7 and 12; the user may simply click on one of the windows in the history bar to bring up the information for that selection).
However, it is noted that Marcus, Mackintosh and Kaiser are silent to explicitly disclose that a processor receives a remunerative value for each successively-delivered clip.
Nevertheless, in a similar field of endeavor Fiedler discloses that it is well-known in the art for a processor to receive remunerative value for each successively-delivered clip (Paragraphs [0018] [0123]; content delivery royalties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marcus, Mackintosh and Kaiser by specifically 

Regarding claim 17, Marcus, Mackintosh and Kaiser in view of Official Notice disclose all the limitations of claim 17; therefore, claim 17 is rejected for the same reasons stated in claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423